Citation Nr: 9928753	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition manifested by degenerative disc disease of the 
lumbosacral and lower thoracic spine.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the RO.  



FINDINGS OF FACT

No competent evidence has been submitted to show that the 
veteran suffers from current disability manifested by 
degenerative disc disease involving the lumbosacral and lower 
thoracic spine due to disease or injury which was incurred in 
or aggravated by service.  





CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a low back condition 
manifested by degenerative disc disease of the lumbosacral 
and lower thoracic spine.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  

(The issue of the propriety of the initial evaluation 
assigned for the veteran's service-connected PTSD is 
addressed in the remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran contends that he suffers from a low back 
condition manifested by degenerative disc disease of the 
lumbosacral and lower thoracic spine as a result of injuries 
which he incurred in service.  He testified at a hearing 
before this Member of the Board sitting at the RO in May 
1999, that the first incident occurred while he was riding 
shotgun on a convoy.  According to the veteran, the truck on 
which he was riding struck a mine or an explosive and rolled 
over, throwing him off into the sand in the process.  The 
veteran maintained that he did not feel any repercussions 
from this incident; however, he stated that he subsequently 
injured his back while replacing a set of tires.  He further 
testified that he did not receive treatment for his back 
until 1984 when he sought the services of a chiropractor, 
Michael A. Edgley, DC.  

A statement written by Dr. Edgley in support of the veteran's 
claim noted that the veteran had not visited his office for 
treatment since November 1995, but that he had previously 
treated him for lumbosacral strain/sprain and 
"Cervicalgia."  

The veteran's service medical records are entirely negative 
for complaints or findings referable to a back injury.  
Furthermore, there is no medical evidence of a back condition 
until many years after his separation from service.  No 
medical evidence has been submitted which serves to link the 
currently demonstrated low back disability manifested by 
degenerative disc disease of the lumbosacral and lower 
thoracic spine to disease or injury in the veteran's military 
service.  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from a low back 
condition manifested by degenerative disc disease of the 
lumbosacral and lower thoracic spine, no competent evidence 
has been submitted which serves to link any currently 
demonstrated disability to a disease or injury incurred in or 
aggravated by service.  The veteran, as a lay person, is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence of a link between the 
veteran's low back disability manifested by degenerative disc 
disease involving the lumbosacral and lower thoracic spine 
and service, the Board concludes that the veteran has failed 
to meet his initial burden of producing evidence of a well-
grounded claim.  Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his low back condition 
manifested by degenerative disc disease of the lumbosacral 
and lower thoracic spine is related to disease or injury 
incurred in or aggravated by service.  The RO properly 
informed the veteran that it was necessary for him to provide 
evidence demonstrating that his low back condition was 
incurred in or aggravated by military service.  

Consequently, compliance with the mandates of 38 U.S.C.A. 
§ 5103(a) have previously been achieved by informing the 
veteran of the evidence necessary to complete his application 
for benefits. 


ORDER

Service connection for a low back condition manifested by 
degenerative disc disease of the lumbosacral and lower 
thoracic spine is denied, as a well-grounded claim has not 
been presented.



REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.

The veteran was initially afforded a VA examination for PTSD 
in March 1997.  At that time, he reported that he 
occasionally would wake from sleep screaming and considered 
himself to be "irritable."  He noted that he sometimes had 
distressing recollections of disturbing events in service, 
but stated that "I know when it's happening," and "[i]t's 
not as vivid as it use [sic] to be like in 1988."  He 
further stated that while engaging in certain activities such 
as hunting, he would "flash away," meaning that he would 
feel like he did when he was on patrol during the war.  He 
also experienced these "flashes" while working on the 
railroad at night and with hearing specific sounds such as 
helicopters and fireworks or seeing gunpowder.  He noted, 
however, an ability to cope with these experiences.  The 
veteran also described his life as being somewhat constricted 
in that he is "a loner."  His sense of future was not noted 
to be foreshortened, however, as he professed an intention to 
search for another occupation that would not affect his 
health.  He also did not describe himself as hypervigilant or 
susceptive to startle responses, except for helicopter sounds 
and fireworks.  

Based on the examination, a diagnosis of past history of PTSD 
was rendered.  The examining physician further opined that 
the veteran did not seem to be disabled by his symptoms and 
appeared to be functioning well in his life.  His Global 
Assessment of Functioning (GAF) was stated to be 80.  

The RO subsequently returned the above examination as 
inadequate in order to receive clarification as to whether 
the veteran did, indeed, have a clear, current diagnosis of 
PTSD.  A follow-up report submitted in April 1997 denoted a 
clear diagnosis of PTSD.  Additional comment noted that, 
although the veteran had some symptoms of PTSD, including 
occasional nightmares, flashbacks and irritability, he 
appeared to function well over the past year.  His GAF 
remained at 80.  

In September 1997, the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective on January 30, 
1997.  The veteran subsequently appealed this initial rating 
on the basis that the assigned rating did not reflect the 
extent of his disability. 

As noted hereinabove, the veteran testified at a hearing 
before this Member of the Board sitting at the RO in May 
1999.  At that time, the veteran reported that he experienced 
anxiety at all times and continued to have nightmares due to 
his PTSD.  He also noted difficulties with being around 
crowds of people and stated that his feelings were "shut 
down."  

In light of this testimony, the Board finds that a 
contemporaneous examination of the veteran to determine the 
current severity of his PTSD, as well as association with the 
claims file of any records of treatment or evaluation for his 
PTSD would materially assist in the adjudication of the 
veteran's claim.  

In addition, the Board notes that the Court has also recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether a 
"staged" rating is warranted here.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
PTSD since January 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  That 
review should include consideration of 
the Court's holding in Fenderson.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

